Citation Nr: 1501553	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-21 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO denied the Veteran's request to reopen a previously denied claim for service connection for a back disorder.  A notice of disagreement (NOD) was received in March 2011, and a statement of the case (SOC) was issued in August 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.  A supplemental SOC (SSOC) was issued in December 2013.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In September 2014, the Veteran submitted additional private treatment records in support of his claim on appeal.  This evidence was not accompanied by a waiver of initial agency of original jurisdiction (AOJ) consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  However, in the present case, the Board is reopening the Veteran's claim.  As such, the Veteran is not prejudiced by the Board's review of this evidence, in the first instance.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Board's decision reopening the previously denied claim for service connection for a back disorder is set forth below.  The reopened claim, on the merits, is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a March 1972 rating decision, the RO denied service connection for a back disorder; although notified of the denial in April 1972, the Veteran did not initiate an appeal, nor was evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

3.  Additional evidence associated with the claims file since the March 1972 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1972 rating decision in which the RO denied service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the March 1972 denial is new and material, the criteria for reopening the claim for service connection for a back disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a back disorder, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the March 1972 rating decision, the RO denied service connection for a back disorder.  The documentary evidence of record at that time primarily consisted of the Veteran's service treatment records.  The RO denied the claim because the Veteran did not appear for his scheduled VA examination.  Although notified of the denial in April 1972, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the March 1972 denial of service connection for a back disorder is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  

Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.  Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In February 2010, the Veteran filed a petition to reopen his previously denied claim of service connection for a back disorder.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of service connection for the Veteran's back disorder was the RO's March 1972 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since March 1972 consists of VA treatment records, private treatment records, and oral and written statements by the Veteran indicating that he injured his back in service while lifting a machine gun.  The added private treatment records include a February 2013 letter from Dr. M.P., stating that "it is least as likely as not that his low back condition is a result of his condition while in military service."  Newly added treatment records also indicate that the Veteran has a diagnosis of degenerative disc disease.

The Board finds that such newly-received evidence provides a basis for reopening the claim for service connection for a back disorder.  In this regard, the evidence is "new" because it was not before the AOJ at the time of the March 1972 rating decision, and is not duplicative or cumulative of evidence previously of record as it suggests a relationship between the Veteran's current back disorder and service.  In this regard, the June 2007 decision denied service connection for a back disorder on the basis that the Veteran did not appear for his scheduled VA examination.  Thus, there was no evidence of an in-service injury, a current disability, or a nexus between the claimed in-service injury and the current disability.  The aforementioned new evidence added to the record pertains to the material issue of whether the Veteran has a disability that may be related to service.  As this newly received evidence triggers VA's duty to obtain an examination and/or opinion, the Board finds that it is new and material and raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, as new and material evidence has been received, the Veteran's claims of entitlement to service connection for a back disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As explained below, however, inasmuch as the record does not currently include sufficient evidence to decide the claim for service connection, on the merit, this matter is being remanded for further action.



ORDER

As new and material evidence to reopen the claim for service connection for a back disorder has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the reopened claim for service connection is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Board finds that further medical development of the reopened claim is warranted.  In this regard, the Board notes that the February 2013 letter from Dr. M.P. states that "it is least as likely as not that [the Veteran's] low back condition is a result of his condition while in military service."  However, this opinion, while sufficient to suggest a connection between current back disorder and service, is not sufficient to support an award of service connection because the opinion was not supported by an adequate rationale.  Accordingly, the Board finds that examination to obtain appropriate medical opinion-based on fully consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection on the merits. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his reopened claim for service connection for a back disorder.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the Loma Linda VA Medical Center (VAMC), dated through May 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Loma Linda VAMC (and any other VA facility(ies)), all pertinent, outstanding records of evaluation and/or treatment of the Veteran since May 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, notifying him that he has a one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from the Loma Linda VAMC, dated since May 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The contents of the entire electronic claims file (on VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The examiner should clearly identify all diagnosed spine disability(ies), to include any validly diagnosed disorder at any time pertinent to the claim on appeal (even if now resolved).  In doing so, the examiner should specify which segment(s) of the spine is/are affected.  

Then, for each diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service. 

In rendering the requested opinion, the examiner must consider and discuss all relevant evidence, to include the service treatment records and post-service treatment records, as well as the Veteran's contentions.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed, adjudicate the matter remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the reopened claim for service connection, on the merits, in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

8.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


